Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the remarks received 11/10/2021, is a final office action.

Response to Arguments
2.	Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
	Applicant states the references cited in the previous rejection of the claims do not disclose the limitations of determining a center phase and determining values of each of the plurality of symbols. The examiner disagrees. As stated in the previous rejection of the claims, Yanagidate discloses the receiver shown in figure 2. The receiver will receive the RF signal. The latch 4 and the data processing circuit 7 will receive the signal and an output of a clock regeneration circuit will be used to recover the originally transmitted symbols. Figure 3 shows a component of the receiver that will determine an edge of the input signal and provide a clock phase adjustment according to a histogram calculation. Paragraph 0065 states according to the present embodiment, a new histogram is generated by performing calculations based on the histogram obtained by detecting the edge locations of a received signal. In this manner, … it is possible to detect the real central phase in consideration of the shape of the histogram, which enables the accuracy of the phase adjustment of the clock signal to be improved. Therefore, the 
	For these reasons and the reasons stated in the previous office action, the rejections of the claims are maintained and this office action is a final office action. 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/23/2019. A certified copy of the foreign priority document was received on 10/7/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

4.	Claims 1, 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagidate (US 2009/0213973) in view of Brown et al (US 2020/0028662).
	Regarding claims 1, 8, 9 and 16, Yanagidate discloses a physical layer device (Figure 2: Receiver 2), comprising: 
an input configured to receive a signal including a plurality of symbols from a shared transmission medium (Figure 2, Signals are received from the transmitter 1 in receiver 2.); and 
a device configured to perform a method of selecting a sample phase of a signal from a plurality of different sample phases (Figure 3: clock regeneration circuit 5) comprising: 
sample the signal using a plurality of different sample phases to obtain sample values of each of the plurality of symbols at each of the plurality of different sample phases (Paragraph 0043: communication data is supplied to data latch 4 after being converted into a binary coded data signal. Paragraph 0036: Sampling of the communication data using a reference clock set at a frequency at a multiple of the symbol rate is performed. Figure 3: phase gate signal generation circuit 13. Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases.); 
determine an edge sample phase of the plurality of different sample phases responsive to the obtained sample values of each of the plurality of symbols at each of the plurality of different sample phases (Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases. Paragraph 0048: The AND gate block 9 detects in which phase the edge signal has occurred using the edge signal and the gate signal. The AND gate block 9 supplies the count up signals to edge number counters corresponding to each phase based on the detected result.); 
determine a center sample phase of the plurality of different sample phases responsive to the determined edge sample phase (Figure 3: Histogram calculation circuit 11; Figure 9. Paragraph 0081: according to the present environment, similarly to the first embodiment, the phase number corresponding to the center of the phase range formed by a plurality of phases with large detected edge counts is made the representative phase number. Figure 7 shows an example of the histogram where the largest number is at phase number 7, a middle phase of the 12 phases.); and 
use the determined center sample phase to determine values of each of the plurality of symbols (Figure 2: The clock generation circuit 5 provides a regenerated clock signal to D latch 4 and data processing circuit 7).  
Yanagidate discloses the system receives a transmitted RF signal. Yanagidate does not disclose the received signal is input via a shared transmission medium of a wired local area network comprising one or more processors.
Brown discloses the receiving unit of figure 2, which comprises a clock and data recovery circuit 104. Figure 2 discloses a clock signal is recovered from the received data, inputting the received data to a digital phase locked loop to output phase information to another portion of the receiver to detect and recover to data from the received signal (paragraph 0003). Brown discloses there are a variety of systems that 
Regarding claim 6, the combination discloses wherein the plurality of different sample phases is spaced at substantially equal intervals of time (Yanagidate: Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases.).  
Regarding claim 7, the combination discloses sampling circuitry configured to determine the sample values of the signal phases (Paragraph 0043: communication data is supplied to data latch 4 after being converted into a binary coded data signal. Paragraph 0036: Sampling of the communication data using a reference clock set at a frequency at a multiple of the symbol rate is performed. Figure 3: phase gate signal generation circuit 13. Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases.); an edge detector configured determine the edge sample phase based, at least in part, on the sample values (Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases. Paragraph 0048: The AND gate block 9 detects in which phase the edge signal has occurred using the edge signal and the gate signal. The AND gate block 9 supplies the count up signals to edge number counters corresponding to each phase based on the detected result.); and a center detector configured to determine the center sample phase based, at least in part, on the determined edge sample phase (Figure 3: Histogram calculation circuit 11; Figure 9. Paragraph 0081: according to the present environment, similarly to the first embodiment, the phase number corresponding to the center of the phase range formed by a plurality of phases with large detected edge counts is made the representative phase number. Figure 7 shows an example of the histogram where the largest number is at phase number 7, a middle phase of the 12 phases.).  

Allowable Subject Matter
5.	Claims 2, 3, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/12/2021